
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.17

1998 ABBOTT LABORATORIES
PERFORMANCE INCENTIVE PLAN
RULES


SECTION 1

Introduction

        1.1    Background and Purpose.    This 1998 ABBOTT LABORATORIES
PERFORMANCE INCENTIVE PLAN (the "Plan") is intended to work in tandem with the
1986 Abbott Laboratories Management Incentive Plan (the "Management Incentive
Plan") and shall be so construed. The accounts established under the Plan may be
maintained together with the accounts established under the Management Incentive
Plan. If a participant of the Plan directs that the current payment of a portion
of his or her final award allocation be paid directly to a Grantor Trust
pursuant to Section 3.1, the Committee may permit the payment to be made to a
Grantor Trust that the participant has established under the Management
Incentive Plan.

        1.2    Fiscal Year.    The term "fiscal year," as used in this Plan,
means the fiscal period from time to time employed by Abbott for the purpose of
reporting earnings to shareholders.

SECTION 2
 
Participation

        2.1    Participants.    The term "participant," as used in these Rules,
shall include both active participants and inactive participants. For any fiscal
year, an individual may be an active participant in either the Plan or the
Management Incentive Plan but may not be an active participant in both.

        2.2    Active Participants.    For each fiscal year, there shall be a
group of active participants which shall consist of those persons eligible for
participation who shall have been designated as active participants and notified
of that fact by the Committee at any time before the

--------------------------------------------------------------------------------



completion of one-fourth of such fiscal year. Selection as an active participant
for any fiscal year shall not confer upon such person a right to be an active
participant in any subsequent fiscal year, nor shall it confer upon such person
the right to receive any allocation under the Plan, other than amounts allocated
to such person by the Committee pursuant to the Plan, and all such allocations
shall be subject to all of the terms and conditions of the Plan.

        2.3    Inactive Participants.    Inactive participants shall consist of
those persons, including beneficiaries of deceased participants, if any, for
whom an allocation shall have been made for a prior fiscal year under this Plan,
the payment of which was deferred and remains unpaid. Status as an inactive
participant shall not preclude a person from also being an active participant
during any fiscal year.

SECTION 3

Payment of Amounts Allocated to Participants

        3.1    Time of Payment.    A participant shall direct the payment or
deferral of the final award allocation made pursuant to Section 5 of the Plan
(subject to such conditions relating to the right of the participant to receive
Payment of such amount as established by the Committee) by one or more of the
following methods:

(a)current payment in cash to the participant;

(b)current payment of a portion of the allocation in cash for the participant
directly to a "Grantor Trust" established by the participant, provided such
trust is in a form which the Committee determines is substantially similar to
the trust attached to this Plan as Exhibit A; and current payment of the balance
of the final award allocation in cash directly to the participant, provided that
the payment made directly to the participant shall approximate the aggregate
federal, state and local individual income taxes (determined in accordance with
subsection 4.4) attributable to the final award allocation paid pursuant to this
paragraph (b); or

(c)deferral of payment until such time and in such manner as determined in
accordance with subsection 3.11.

2

--------------------------------------------------------------------------------





A participant shall make the preceding direction within 30 days of the date he
or she is notified of eligibility to participate in the Plan. A participant may
change such direction with respect to any future allocation, provided that the
change is made (i) within 30 days of the date the participant is notified of his
or her eligibility to participate in the Plan for such fiscal year or (ii) prior
to the beginning of the fiscal year to which such allocation relates (whichever
occurs last). The Committee shall establish and maintain a Trust Account in
accordance with subsection 3.2 and for purposes of subsection 3.4, shall treat
such payment as if it were an allocation made for that fiscal year.

        3.2    Separate Accounts.    The Committee will maintain two separate
Accounts, a "Deferred Account" and a "Trust Account," in the name of each
participant. The Deferred Account shall be comprised of any final award
allocations the payment of which is deferred pursuant to subsection 3.1(c) and
any adjustments made pursuant to subsection 3.3. The Trust Account shall be
comprised of any final award allocations paid in cash to a participant
(including amounts paid to a participant's Grantor Trust) pursuant to subsection
3.1(b) and any adjustments made pursuant to subsection 3.4.

        3.3    Adjustments of Deferred Accounts.    As of the end of each fiscal
year, the Committee shall adjust each participant's Deferred Account as follows:

(a)First, charge an amount equal to any payments made to the participant during
that year pursuant to subsections 3.11 or 3.12;

(b)Next, credit an amount equal to the final award allocation for that year that
is deferred pursuant to subsection 3.1(c); and

(c)Finally, credit an amount equal to the Interest Accrual earned for that year
pursuant to subsection 3.5.

3

--------------------------------------------------------------------------------





        3.4    Adjustment of Trust Accounts.    As of the end of each fiscal
year, the Committee shall adjust each participant's Trust Account as follows:

(a)First, charge an amount equal to the product of: (i) any payments made to the
participant during that year from the participant's Grantor Trust; multiplied by
(ii) a fraction, the numerator of which is the balance in the participant's
Trust Account as of the end of the prior fiscal year and the denominator of
which is the balance of the participant's Grantor Trust (as determined by the
administrator of the trust) as of that same date;

(b)Next, credit an amount equal to the final award allocation for that year that
is paid to the Participant (including the amount paid to the participant's
Grantor Trust) pursuant to subsection 3.1(b); and

(c)Finally, credit an amount equal to the Interest Accrual earned for that year
pursuant to subsection 3.5.

        3.5    Interest Accruals on Accounts.    As of the end of each fiscal
year, a participant's Deferred Account and Trust Account shall be credited with
interest equal to: (a) the average of the prime rates of interest charged by the
two largest banks located in the City of Chicago on loans made by them as of
January 1 and the end of each month of the fiscal year; plus (b) two hundred
twenty-five (225) basis points. Such interest shall be credited on the
conditions established by the Committee, provided that any final award
allocation shall be considered to have been made and credited to a participant's
Deferred Account and Trust Account as of the first day of the fiscal year in
which such award is made regardless of the date upon which the Committee
actually determines the amount of the final award allocation.

        3.6    Interest Payments.    In addition to any final award allocation
made to a participant for any fiscal year which is paid or deferred pursuant to
subsection 3.1, Abbott shall also make an Interest Payment for those
participants who have established a Grantor Trust and have deposited awards
therein. The interest accrued with respect to such amounts shall first be paid
to the participant's Grantor Trust such that the Grantor Trust earns the Net
Interest Accrual for the

4

--------------------------------------------------------------------------------



year, and then be paid directly to the participant in an amount which represents
the same amount as the participant's income tax liability for Grantor Trust
earnings and Interest Payments under this Section 3.6. A participant's "Net
Interest Accrual" for a year is an amount equal to: (a) the Interest Accrual
credited to the participant's Trust Account for that year; less (b) the product
of (i) the amount of such Interest Accrual, multiplied by (ii) the aggregate of
the federal, state and local individual income tax rates (determined in
accordance with subsection 4.4). The Interest Payment shall be paid within
90 days of the end of the fiscal year.

        3.7    Designation of Beneficiaries.    Subject to the conditions and
limitations set forth below, each participant, and after a participant's death,
each primary beneficiary designated by a participant in accordance with the
provisions of this subsection 3.7, shall have the right from time to time to
designate a primary beneficiary or beneficiaries and, successive or contingent
beneficiary or beneficiaries to receive unpaid amounts from the participant's
Deferred Account under the Plan. Beneficiaries may be a natural person or
persons or a fiduciary, such as a trustee of a trust or the legal representative
of an estate. Any such designation shall take effect upon the death of the
participant or such beneficiary, as the case may be, or in the case of any
fiduciary beneficiary, upon the termination of all of its duties (other than the
duty to dispose of the right to receive amounts remaining to be paid under the
Plan). The conditions and limitations relating to the designation of
beneficiaries are as follows:

(a)A nonfiduciary beneficiary shall have the right to designate a further
beneficiary or beneficiaries only if the original participant or the next
preceding primary beneficiary, as the case may be, shall have expressly so
provided in writing; and

(b)A fiduciary beneficiary shall designate as a further beneficiary or
beneficiaries only those persons or other fiduciaries who are entitled to
receive the amounts payable from the participant's account under the trust or
estate of which it is a fiduciary.

5

--------------------------------------------------------------------------------





Any beneficiary designation or grant of any power to any beneficiary under this
subsection may be exercised only by an instrument in writing, executed by the
person making the designation or granting such power and filed with the
Secretary of Abbott during such person's lifetime or prior to the termination of
a fiduciary's duties. If a deceased participant or a deceased nonfiduciary
beneficiary who had the right to designate a beneficiary as provided above dies
without having designated a further beneficiary, or if no beneficiary designated
as provided above is living or qualified and acting, the Committee, in its
discretion, may direct distribution of the amount remaining from time to time to
either:

(i)any one or more or all of the next of kin (including the surviving spouse) of
the participant or the deceased beneficiary, as the case may be, and in such
proportions as the Committee determines; or

(ii)the legal representative of the estate of the deceased participant or
deceased beneficiary as the case may be.


        3.8    Status of Beneficiaries.    Following a participant's death, the
participant's beneficiary or beneficiaries will be considered and treated as an
inactive participant for all purposes of these Rules.

        3.9    Non-assignability and Facility of Payment.    Amounts payable to
participants and their beneficiaries under the Plan or these Rules are not in
any way subject to their debts and other obligations, and may not be voluntarily
or involuntarily sold, transferred or assigned; provided that the preceding
provisions of this section shall not be construed as restricting in any way a
designation right granted to a beneficiary pursuant to the terms of subsection
3.7. When a participant or the beneficiary of a participant is under legal
disability, or in the Committee's opinion is in any way incapacitated so as to
be unable to manage his or her financial affairs, the Committee may direct that
payments shall be made to the participant's or beneficiary's legal
representative, or to a relative or friend of the participant or beneficiary for
the benefit of the

6

--------------------------------------------------------------------------------



participant or beneficiary, or the Committee may direct the payment or
distribution for the benefit of the participant or beneficiary in any manner
that the Committee determines.

        3.10    Payer of Amounts Allocated to Participants.    Any final award
allocated to a participant in the Plan and any interest credited thereto will be
paid by the employer (or such employer's successor) by whom the participant was
employed during the fiscal year for which such final award was allocated, and
for that purpose, if a participant shall have been employed by two or more
employers during any fiscal year the final award allocated under the Plan for
that year shall be an obligation of each of the respective employers in
proportion to the respective amounts of base salary paid by each of them in that
fiscal year.

        3.11    Manner of Payment.    Subject to subsection 3.12, a participant
shall elect the timing and manner of payment of his Deferred Account at the time
of his deferral election under subsection 3.1. The participant may select a
payment method from among alternative payment methods established by the
Committee.

        3.12    Payment Upon Termination Following Change in
Control.    Notwithstanding any other provisions of the Plan or these Rules, or
the provisions of any award made under the Plan, if employment of any
participant with Abbott and its subsidiaries should terminate for any reason
within five (5) years after the date of a Change in Control, the aggregate
unpaid balance of all final awards previously made to such participant under the
Plan, plus any unpaid interest credited thereon, shall be paid to the
participant in a lump sum within thirty (30) days following the date of such
termination.

7

--------------------------------------------------------------------------------



        3.13    Change in Control.    A "Change in Control" shall be deemed to
have occurred on the earliest of the following dates:

(a)the date any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Abbott (not including in the securities
beneficially owned by such Person any securities acquired directly from Abbott
or its Affiliates) representing 20% or more of the combined voting power of
Abbott's then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or

(b)the date the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Abbott) whose appointment or election by the
Board or nomination for election by Abbott's shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(c)the date on which there is consummated a merger or consolidation of Abbott or
any direct or indirect subsidiary of Abbott with any other corporation or other
entity, other than (i) a merger or consolidation (A) immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the Board of Directors of Abbott, the entity surviving such
merger or consolidation or, if Abbott or the entity surviving such merger or
consolidation is then a subsidiary, the ultimate parent thereof and (B) which
results in the voting securities of Abbott outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of Abbott or any
subsidiary of Abbott, at least 50% of the combined voting power of the
securities of Abbott or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of Abbott (or similar
transaction) in which no Person is or becomes the

8

--------------------------------------------------------------------------------




Beneficial Owner, directly or indirectly, of securities of Abbott (not including
in the securities Beneficially Owned by such Person any securities acquired
directly from Abbott or its Affiliates) representing 20% or more of the combined
voting power of Abbott's then outstanding securities; or

(d)the date the shareholders of Abbott approve a plan of complete liquidation or
dissolution of Abbott or there is consummated an agreement for the sale or
disposition by Abbott of all or substantially all of Abbott's assets, other than
a sale or disposition by Abbott of all or substantially all of Abbott's assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by shareholders of Abbott, in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of Abbott or any subsidiary of Abbott, in substantially the same
proportions as their ownership of Abbott immediately prior to such sale.

Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Abbott immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Abbott
immediately following such transaction or series of transactions.

For purposes of these Rules: "Affiliate" shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; "Beneficial Owner"
shall have the meaning set forth in Rule 13d-3 under the Exchange Act; "Exchange
Act" shall mean the Securities Exchange Act of 1934, as amended from time to
time; and "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) Abbott or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
Abbott or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such

9

--------------------------------------------------------------------------------



securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of Abbott in substantially the same proportions as their ownership
of stock of Abbott. Capitalized terms used but not otherwise defined in these
Rules shall mean as provided in the PIP.

        3.14    Potential Change in Control.    A "Potential Change in Control"
shall exist during any period in which the circumstances described in paragraphs
(a), (b), (c) or (d), below, exist (provided, however, that a Potential Change
in Control shall cease to exist not later than the occurrence of a Change in
Control):

(a)Abbott enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control, provided that a Potential Change in
Control described in the paragraph (a) shall cease to exist upon the expiration
or other termination of all such agreements.

(b)Any Person (without regard to the exclusions set forth in subsections (i)
through (iv) of such definition) publicly announces an intention to take or to
consider taking actions the consummation of which would constitute a Change in
Control; provided that a Potential Change in Control described in this paragraph
(b) shall cease to exist upon the withdrawal of such intention, or upon a
determination by the Board that there is no reasonable chance that such actions
would be consummated.

(c)Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of Abbott representing 10% or more of either the then outstanding
shares of common stock of Abbott or the combined voting power of Abbott's then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from Abbott or its Affiliates).

(d)The Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control exists; provided that a Potential
Change in Control described in this paragraph (d) shall cease to exist upon a
determination by the Board that the reasons that gave rise to the resolution
providing for the existence of a Potential Change in Control have expired or no
longer exist.

        3.15    Prohibition Against Amendment.    The provisions of subsections
3.12, 3.13, 3.14 and this subsection 3.15 may not be amended or deleted, nor
superseded by any other Rule, (i) during the pendency of a Potential Change in
Control and (ii) during the period beginning on the date of a Change in Control
and ending on the date five (5) years following such Change in Control.

SECTION 4
 
Miscellaneous

        4.1    Reliance Upon Advice.    The Board of Directors and the Committee
may rely upon any information or advice furnished to it by any Officer of Abbott
or by Abbott's independent auditors, or other consultants, and shall be fully
protected in relying upon such information or advice. No member of the Board of
Directors or the Committee shall be liable for any act or failure to act on
their part, excepting only any acts done or omitted to be done in bad faith, nor
shall they be liable for any act or failure to act of any other member.

        4.2    Taxes.    Any employer shall be entitled, if necessary or
desirable, to pay, or withhold the amount of any federal, state or local tax,
attributable to any amounts payable by it under the Plan after giving the person
entitled to receive such amount notice as far in advance as practicable, and may
defer making payment of any amount with respect to which any such tax question
may be pending unless and until indemnified to its satisfaction.

10

--------------------------------------------------------------------------------




        4.3    Rights of Participants.    Employment rights of participants with
Abbott and its subsidiaries shall not be enlarged or affected by reason of
establishment of or inclusion as a participant in the Plan. Nothing contained in
the Plan shall require Abbott or any subsidiary to segregate or earmark any
assets, funds or property for the purpose of payment of any amounts which may
have been deferred. The Deferred and Trust Accounts established pursuant to
subsection 3.2 are for the convenience of the administration of the Plan and no
trust relationship with respect to such Accounts is intended or should be
implied. Participant's rights shall be limited to payment to them at the time or
times and in such amounts as are contemplated by the Plan. Any decision made by
the Board of Directors or the Committee, which is within the sole and
uncontrolled discretion of either, shall be conclusive and binding upon the
other and upon all other persons whomsoever.

        4.4    Income Tax Assumptions.    For purposes of these Rules, a
participant's federal income tax rate shall be deemed to be the highest marginal
rate of federal income individual tax in effect in the calendar year in which a
calculation under these Rules is to be made, and state and local tax rates shall
be deemed to be the highest marginal rates of individual income tax in effect in
the state and locality of the participant's residence on the date such a
calculation is made, net of any federal tax benefits.

        4.5    Payment of Prior Deferrals.    Notwithstanding any other
provision of the Plan or these Rules, the Committee, in its absolute discretion,
may direct that all or a portion of the balance in a participant's Deferred
Account be paid in accordance with the provisions of subsection 3.1(b). In such
event, the Committee shall establish and maintain a Trust Account in accordance
with subsection 3.2 and, for purposes of subsection 3.4, shall treat such
payment as if it were an allocation made for that fiscal year.

SECTION 5
 
Change of
Conditions Relating to Payments

        5.1    Change of Conditions Relating to Payments.    Following the
establishment by the Committee of any conditions relating to the payment of any
final award allocated to a participant for any fiscal year and any interest
credited thereon (including the time of payment or the time of commencement of
payment and any period over which payment shall be made), neither the Committee
nor the participant concerned, acting unilaterally, shall have the power to
change the conditions originally established by the Committee. However, in order
to effectuate the purposes of the Plan and these Rules, any conditions initially
established by the Committee may be changed thereafter by mutual agreement of
the Committee and the participant concerned.

11

--------------------------------------------------------------------------------



Exhibit A

IRREVOCABLE GRANTOR TRUST AGREEMENT

        THIS AGREEMENT, made this              day of                         ,
200  , by and between                          of                         ,
                 (the "grantor"), and The Northern Trust Company located at
Chicago, Illinois, as trustee (the "trustee"),

WITNESSETH THAT:

        WHEREAS, the grantor desires to establish and maintain a trust to hold
certain benefits received by the grantor under the 1998 Abbott Laboratories
Performance Incentive Plan, as it may be amended from time to time;

        NOW, THEREFORE, IT IS AGREED as follows:

ARTICLE I

Introduction

        I-1.    Name.    This agreement and the trust hereby evidenced (the
"trust") may be referred to as the "                        , 20     Performance
Incentive Plan Grantor Trust".

        I-2.    The Trust Fund.    The "trust fund" as at any date means all
property then held by the trustee under this agreement.

        I-3.    Status of the Trust.    The trust shall be irrevocable. The
trust is intended to constitute a grantor trust under Sections 671-678 of the
Internal Revenue Code, as amended, and shall be construed accordingly.

        I-4.    The Administrator.    Abbott Laboratories ("Abbott") shall act
as the "administrator" of the trust, and as such shall have certain powers,
rights and duties under this agreement as described below. Abbott will certify
to the trustee from time to time the person or persons authorized to act on
behalf of Abbott as the administrator. The trustee may rely on the latest
certificate received without further inquiry or verification.

        I-5.    Acceptance.    The trustee accepts the duties and obligations of
the "trustee" hereunder, agrees to accept funds delivered to it by the grantor
or the administrator, and agrees to hold such funds (and any proceeds from the
investment of such funds) in trust in accordance with this agreement.

--------------------------------------------------------------------------------



ARTICLE II

Distribution of the Trust Fund

        II-1.    Separate Accounts.    The administrator shall maintain two
separate accounts under the trust, a "rollout account" and a "deferred account."
Funds delivered to the trustee shall be allocated between the accounts by the
trustee as directed by the administrator. As of the end of each calendar year,
the administrator shall charge each account with all distributions made from
such account during that year; and credit each account with its share of income
and realized gains and charge each account with its share of expenses and
realized losses for the year. The trustee shall not be required to make any
separate investment of the trust fund for the accounts, and may administer and
invest all funds delivered to it under the trust as one trust fund.

        II-2.    Distributions From the Rollout Account Prior to the Grantor's
Death.    The trustee shall distribute principal and accumulated income credited
to the rollout account to the grantor, if then living, at such times and in such
amounts as the administrator shall direct.

        II-3.    Distributions From the Deferred Account Prior to the Grantor's
Death.    Principal and accumulated income credited to the deferred account
shall not be distributed from the trust prior to the grantor's retirement or
other termination of employment with Abbott or a subsidiary of Abbott (the
grantor's "settlement date"); provided that, each year the administrator may
direct the trustee to distribute to the grantor a portion of the income of the
deferred account for that year, with the balance of such income to be
accumulated in that account. The administrator shall inform the trustee of the
grantor's settlement date. Thereafter, the trustee shall distribute the amounts
from time to time credited to the deferred account to the grantor, if then
living, in a series of annual installments, with the amount of each installment
computed by one of the following methods:

(a)The amount of each installment shall be equal to the sum of: (i) the amount
credited to the deferred account as of the end of the year in which the
grantor's settlement date occurs, divided by the number of years over which
installments are to be distributed; plus (ii) the net earnings credited to the
deferred account for the preceding year (excluding the year in which the
grantor's settlement date occurs).

(b)The amount of each installment shall be determined by dividing the amount
credited to the deferred account as of the end of the preceding year by the
difference between: (i) the total number of years over which installments are to
be distributed, and (ii) the number of annual installment distributions
previously made from the deferred account.

(c)Each installment (after the first installment) shall be approximately equal,
with the amount comprised of the sum of: (i) the amount of the first
installment, plus interest thereon at the rate determined under the 1998 Abbott
Laboratories Performance Incentive Plan, compounded annually; and (ii) the net
earnings credited to the deferred account for the preceding year.

2

--------------------------------------------------------------------------------





Notwithstanding the foregoing, the final installment distribution made to the
grantor under this Paragraph II-3 shall equal the total principal and
accumulated income then held in the trust fund. The grantor, by writing filed
with the trustee and the administrator on or before the end of the calendar year
in which the grantor's settlement date occurs (or the end of the calendar year
in which this trust is established, if the grantor's settlement date has already
occurred), may select both the period (which may not be less than ten years from
the end of the calendar year in which the grantor's settlement date occurred)
over which the installment distributions are to be made and the method of
computing the amount of each installment. In the absence of such a written
direction by the grantor, installment distributions shall be made over a period
of ten years, and the amount of each installment shall be computed by using the
method described in subparagraph (a) next above. Installment distributions under
this Paragraph II-3 shall be made as of January 1 of each year, beginning with
the calendar year following the year in which the grantor's settlement date
occurs. The administrator shall inform the trustee of the amount of each
installment distribution under this Paragraph II-3, and the trustee shall be
fully protected in relying on such information received from the administrator.

        II-4.    Distributions From the Trust Fund After the Grantor's
Death.    The grantor, from time to time may name any person or persons (who may
be named contingently or successively and who may be natural persons or
fiduciaries) to whom the principal of the trust fund and all accrued or
undistributed income thereof shall be distributed in a lump sum or, if the
beneficiary is the grantor's spouse (or a "Trust" for which the grantor's spouse
is the sole income beneficiary), in installments, as directed by the grantor,
upon the grantor's death. If the grantor directs an installment method of
distribution to the spouse as beneficiary, any amounts remaining at the death of
the spouse beneficiary shall be distributed in a lump sum to the executor or
administrator of the spouse beneficiary's estate. If the grantor directs an
installment method of distribution to a Trust for which the grantor's spouse is
the sole income beneficiary, any amounts remaining at the death of the spouse
shall be distributed in a lump sum to such Trust. Despite the foregoing, if (i)
the beneficiary is a Trust for which the grantor's spouse is the sole income
beneficiary, (ii) payments are being made pursuant to this paragraph II-4 other
than in a lump sum and (iii) income earned by the trust fund for the year
exceeds the amount of the annual installment payment, then such Trust may elect
to withdraw such excess income by written notice to the trustee. Each
designation shall revoke all prior designations, shall be in writing and shall
be effective only when filed by the grantor with the administrator during the
grantor's lifetime. If the grantor fails to direct a method of distribution, the
distribution shall be made in a lump sum. If the grantor fails to designate a
beneficiary as provided above, then on the grantor's death, the trustee shall
distribute the balance of the trust fund in a lump sum to the executor or
administrator of the grantor's estate.

        II-5.    Facility of Payment.    When a person entitled to a
distribution hereunder is under legal disability, or, in the trustee's opinion,
is in any way incapacitated so as to be unable to manage his or her financial
affairs, the trustee may make such distribution to such person's legal
representative, or to a relative or friend of such person for such person's
benefit. Any distribution made in accordance with the preceding sentence shall
be a full and complete discharge of any liability for such distribution
hereunder.

        II-6.    Perpetuities.    Notwithstanding any other provisions of this
agreement, on the day next preceding the end of 21 years after the death of the
last to die of the grantor and the grantor's descendants living on the date of
this instrument, the trustee shall immediately distribute any remaining balance
in the trust to the beneficiaries then entitled to distributions hereunder.

3

--------------------------------------------------------------------------------



ARTICLE III

Management of the Trust Fund

        III-1.    General Powers.    The trustee shall, with respect to the
trust fund, have the following powers, rights and duties in addition to those
provided elsewhere in this agreement or by law:

(a)Subject to the limitations of subparagraph (b) next below, to sell, contract
to sell, purchase, grant or exercise options to purchase, and otherwise deal
with all assets of the trust fund, in such way, for such considerations, and on
such terms and conditions as the trustee decides.

(b)To retain in cash such amounts as the trustee considers advisable; and to
invest and reinvest the balance of the trust fund, without distinction between
principal and income, in obligations of the United States Government and its
agencies or which are backed by the full faith and credit of the United States
Government or in any mutual fund, common trust fund or collective investment
fund which invests solely in such obligations; and any such investment made or
retained by the trustee in good faith shall be proper despite any resulting risk
or lack of diversification or marketability.

(c)To deposit cash in any depositary (including the banking department of the
bank acting as trustee) without liability for interest, and to invest cash in
savings accounts or time certificates of deposit bearing a reasonable rate of
interest in any such depositary.

(d)To invest, subject to the limitations of subparagraph (b) above, in any
common or commingled trust fund or funds maintained or administered by the
trustee solely for the investment of trust funds.

(e)To borrow from anyone, with the administrator's approval, such sum or sums
from time to time as the trustee considers desirable to carry out this trust,
and to mortgage or pledge all or part of the trust fund as security.

(f)To retain any funds or property subject to any dispute without liability for
interest and to decline to make payment or delivery thereof until final
adjudication by a court of competent jurisdiction or until an appropriate
release is obtained.

(g)To begin, maintain or defend any litigation necessary in connection with the
administration of this trust, except that the trustee shall not be obliged or
required to do so unless indemnified to the trustee's satisfaction.

(h)To compromise, contest, settle or abandon claims or demands.

4

--------------------------------------------------------------------------------



(i)To give proxies to vote stocks and other voting securities, to join in or
oppose (alone or jointly with others) voting trusts, mergers, consolidations,
foreclosures, reorganizations, liquidations, or other changes in the financial
structure of any corporation, and to exercise or sell stock subscription or
conversion rights.

(j)To hold securities or other property in the name of a nominee, in a
depositary, or in any other way, with or without disclosing the trust
relationship.

(k)To divide or distribute the trust fund in undivided interests or wholly or
partly in kind.

(l)To pay any tax imposed on or with respect to the trust; to defer making
payment of any such tax if it is indemnified to its satisfaction in the
premises; and to require before making any payment such release or other
document from any lawful taxing authority and such indemnity from the intended
payee as the trustee considers necessary for its protection.

(m)To deal without restriction with the legal representative of the grantor's
estate or the trustee or other legal representative of any trust created by the
grantor or a trust or estate in which a beneficiary has an interest, even though
the trustee, individually, shall be acting in such other capacity, without
liability for any loss that may result.

(n)To appoint or remove by written instrument any bank or corporation qualified
to act as successor trustee, wherever located, as special trustee as to part or
all of the trust fund, including property as to which the trustee does not act,
and such special trustee, except as specifically limited or provided by this or
the appointing instrument, shall have all of the rights, titles, powers, duties,
discretions and immunities of the trustee, without liability for any action
taken or omitted to be taken under this or the appointing instrument.

(o)To appoint or remove by written instrument any bank, wherever located, as
custodian of part or all of the trust fund, and each such custodian shall have
such rights, powers, duties and discretions as are delegated to it by the
trustee.

(p)To employ agents, attorneys, accountants or other persons, and to delegate to
them such powers as the trustee considers desirable, and the trustee shall be
protected in acting or refraining from acting on the advice of persons so
employed without court action.

(q)To perform any and all other acts which in the trustee's judgment are
appropriate for the proper management, investment and distribution of the trust
fund.

        III-2.    Principal and Income.    Any income earned on the trust fund,
which is not distributed as provided in Article II, shall be accumulated and
from time to time added to the principal of the trust. The grantor's interest in
the trust shall include all assets or other property held by the trustee
hereunder, including principal and accumulated income.

5

--------------------------------------------------------------------------------



        III-3.    Statements.    The trustee shall prepare and deliver monthly
to the administrator and annually to the grantor, if then living, otherwise to
each beneficiary then entitled to distributions under this agreement, a
statement (or series of statements) setting forth (or which taken together set
forth) all investments, receipts, disbursements and other transactions effected
by the trustee during the reporting period; and showing the trust fund and the
value thereof at the end of such period.

        III-4.    Compensation and Expenses.    All reasonable costs, charges
and expenses incurred in the administration of this trust, including
compensation to the trustee, any compensation to agents, attorneys, accountants
and other persons employed by the trustee, and expenses incurred in connection
with the sale, investment and reinvestment of the trust fund shall be paid from
the trust fund.

ARTICLE IV
 
General Provisions

        IV-1.    Interests Not Transferable.    The interests of the grantor or
other persons entitled to distributions hereunder are not subject to their debts
or other obligations and may not be voluntarily or involuntarily sold,
transferred, alienated, assigned or encumbered.

        IV-2.    Disagreement as to Acts.    If there is a disagreement between
the trustee and anyone as to any act or transaction reported in any accounting,
the trustee shall have the right to a settlement of its account by any proper
court.

        IV-3.    Trustee's Obligations.    No power, duty or responsibility is
imposed on the trustee except as set forth in this agreement. The trustee is not
obliged to determine whether funds delivered to or distributions from the trust
are proper under the trust, or whether any tax is due or payable as a result of
any such delivery or distribution. The trustee shall be protected in making any
distribution from the trust as directed pursuant to Article II without inquiring
as to whether the distributee is entitled thereto; and the trustee shall not be
liable for any distribution made in good faith without written notice or
knowledge that the distribution is not proper under the terms of this agreement.

        IV-4.    Good Faith Actions.    The trustee's exercise or non-exercise
of its powers and discretions in good faith shall be conclusive on all persons.
No one shall be obliged to see to the application of any money paid or property
delivered to the trustee. The certificate of the trustee that it is acting
according to this agreement will fully protect all persons dealing with the
trustee.

        IV-5.    Waiver of Notice.    Any notice required under this agreement
may be waived by the person entitled to such notice.

        IV-6.    Controlling Law.    The laws of the State of Illinois shall
govern the interpretation and validity of the provisions of this agreement and
all questions relating to the management, administration, investment and
distribution of the trust hereby created.

6

--------------------------------------------------------------------------------



        IV-7.    Successors.    This agreement shall be binding on all persons
entitled to distributions hereunder and their respective heirs and legal
representatives, and on the trustee and its successors.

ARTICLE V

Changes in Trustee

        V-1.    Resignation or Removal of Trustee.    The trustee may resign at
any time by giving thirty days' advance written notice to the administrator and
the grantor. The administrator may remove a trustee by written notice to the
trustee and the grantor.

        V-2.    Appointment of Successor Trustee.    The administrator shall
fill any vacancy in the office of trustee as soon as practicable by written
notice to the successor trustee; and shall give prompt written notice thereof to
the grantor, if then living, otherwise to each beneficiary then entitled to
payments or distributions under this agreement. A successor trustee shall be a
bank (as defined in Section 581 of the Internal Revenue Code, as amended).

        V-3.    Duties of Resigning or Removed Trustee and of Successor
Trustee.    A trustee that resigns or is removed shall furnish promptly to the
administrator and the successor trustee an account of its administration of the
trust from the date of its last account. Each successor trustee shall succeed to
the title to the trust fund vested in its predecessor without the signing or
filing of any instrument, but each predecessor trustee shall execute all
documents and do all acts necessary to vest such title of record in the
successor trustee. Each successor trustee shall have all the powers conferred by
this agreement as if originally named trustee. No successor trustee shall be
personally liable for any act or failure to act of a predecessor trustee. With
the approval of the administrator, a successor trustee may accept the account
furnished and the property delivered by a predecessor trustee without incurring
any liability for so doing, and such acceptance will be complete discharge to
the predecessor trustee.

ARTICLE VI

Amendment and Termination

        VI-1.    Amendment.    With the consent of the administrator, this trust
may be amended from time to time by the grantor, if then living, otherwise by a
majority of the beneficiaries then entitled to payments or distributions
hereunder, except as follows:

(a)The duties and liabilities of the trustee cannot be changed substantially
without its consent.

(b)This trust may not be amended so as to make the trust revocable.

        VI-2.    Termination.    This trust shall not terminate, and all rights,
titles, powers, duties, discretions and immunities imposed on or reserved to the
trustee, the administrator, the grantor and the beneficiaries shall continue in
effect, until all assets of the trust have been distributed by the trustee as
provided in Article II.

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the grantor and the trustee have executed this
agreement as of the day and year first above written.

   

--------------------------------------------------------------------------------

Grantor
 
 
The Northern Trust Company, as Trustee
 
 
By
  

--------------------------------------------------------------------------------


 
 
Its
  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------





QuickLinks


1998 ABBOTT LABORATORIES PERFORMANCE INCENTIVE PLAN RULES
